      Case 1:19-cv-02316-RC Document 113-2 Filed 09/10/21 Page 1 of 1




                            CERTIFICATE OF SERVICE


       I, David Alan Carmichael, certify that I served the Motion To Substitute Plaintiff
William Mitchell Plaintiff along with a death certificate copy as an attachment. I was
requested to provide the service by Rick Dale Hollingsworth. I served the Court, the
Defendants, Plaintiffs, in the case of Carmichael, et al., v. Pompeo, et al., case no. 1-19-
cv-02316-RC.

     The Court, Defendants and Plaintiffs were notified electronically (CM/ECF):
     Angela D. Caesar
     Clerk of Court, District Court of the United States
     United States Courthouse
     333 Constitution Ave NW
     Washington, DC 20001 via dcdml_intake@dcd.uscourts.gov
     United States Attorney
     United States Attorney's Office
     c/o Christopher Hair
     555 4th Street, N.W.
     Washington, D.C. 20530
     Lawrence Donald Lewis
     966 Bourbon Lane
     Nordman, Idaho 83848 larrynordlewis@povn.net
     David Alan Carmichael
     1748 Old Buckroe Road
     Hampton, Virginia 23664
     Michelle Boulton
     8491 Hospital Dr., #178
     Douglasville, GA 30134-2412 ladytia2@aquawest.net
     The Representative of William Pakosz was notified by email
     William Mitchell Pakosz
     P.O. Box 25
     Matteson, Illinois 60443
     Via: Rick Hollingsworth <grnmachine95@yahoo.com>

       s/ David Alan Carmichael                 Dated: September 9, 2021
       David Alan Carmichael
       1748 Old Buckroe Road
       Hampton, Virginia 23664 / (757) 850-2672
       david@freedomministries.life
